Citation Nr: 0323363	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-03 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1993 to May 1996.  
The veteran was also a member of the Senior Reserve Officers' 
Training Corps (ROTC) from June 1996 to April 1999.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2001, a 
statement of the case was issued in March 2002 and a 
substantive appeal was received in March 2002.  This case was 
previously before the Board and in March 2003 the Board 
undertook additional development of the evidence.


FINDING OF FACT

The veteran has current bilateral shin splints disability due 
to an injury suffered during inactive duty training. 


CONCLUSION OF LAW

Bilateral shin splints were incurred in service. 38 U.S.C.A. 
§§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought.  The March 2002 statement of the case 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining as well as his responsibilities in connection with 
identifying and obtaining evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes private medical 
records and VA medical records.  As the record shows that the 
veteran has been afforded a VA examination, the requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  Moreover, no 
additional pertinent evidence has been identified by the 
veteran as relevant to this issue.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

Analysis

The veteran in this case contends that service connection 
should be established for bilateral shin splints based on 
injuries he suffered in 1997 during ROTC training.  

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "Active 
military, naval, or air service" includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, as well as any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).

However, that an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

After reviewing the totality of the pertinent evidence, and 
resolving the benefit of the doubt in the veteran's favor, 
service connection for bilateral shin splints is in order.  
The evidence of record includes medical records from 1997 
diagnosing shin splints and a VA examination from December 
1999 also diagnosing shin splints. 

In the veteran's claim for benefits, he alleges that his shin 
splints first occurred in 1997 while running as part of 
physical training for ROTC.  The 1997 private medical records 
show a diagnosis of shin splints, bilateral.  The 1997 record 
reflects that the shin splints were a result of running three 
times a week during ROTC physical training.  In 1999, the 
veteran underwent a VA examination during which he stated 
that his shin splints initially occurred as a result of his 
participation in running and marching exercises during ROTC 
in 1997.  He reported no injuries subsequent to service.  
During the physical examination, the physician noted 
tenderness along the posterior medial edge of the left and 
the right tibia.  The veteran experienced pain in the 
anterior compartment muscles of both lower legs when trying 
to do heel stands.  The physician diagnosed the veteran with 
recurrent chronic bilateral shin splints.

As noted above, the veteran was initially diagnosed with 
bilateral shin splints while in ROTC.  The initial diagnosis 
noted that the shin splints were a result of running during 
ROTC physical training courses.  The 1999 VA medical 
examination shows that the veteran continues to suffer from 
bilateral shin splints.  

Copies of service records included in the claims file suggest 
that the veteran was a member of the Senior Reserve Officers' 
Training Corp.  Under 38 C.F.R. § 3.6(d)(3), training by such 
an individual is included in the definition of inactive duty 
training.  The RO appears to have denied the claim on the 
basis that the shin splints were due to disease, not injury, 
and that service connection therefore could not be 
established because the veteran was not on either active duty 
or active duty for training.  However, the Board believes 
that the stress to the lower extremities caused by running 
and marching qualifies as an injury, not a disease.  
Disability due to injury, but not disease, may be service-
connected if the claimant was on inactive duty training.  
Since there is competent evidence showing that the veteran 
suffers shin splints as a result of such stress to the lower 
extremitas, and because the Board views this disorder as 
resulting from an injury (caused by the repeated stress of 
running and marching), the Board finds that service 
connection is warranted in this case even though the veteran 
appears to have been on inactive duty training rather than on 
active duty or active duty for training.  




ORDER

Service connection for bilateral shin splints is warranted.  
To this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

